Citation Nr: 0907508	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis 
with cutaneous involvement, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for tension 
headaches, currently rated as 0 percent disabling.  

3.  Entitlement to an increased evaluation for bilateral 
retinal holes, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The appellant served on active duty from October 1979 to 
December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).

The Board notes that in regard to the evaluation of 
sarcoidosis, service connection for pulmonary sarcoidosis was 
established in a March 1992 rating decision.  An April 1998 
rating decision reflects that the evaluation for sarcoidosis 
with cutaneous involvement was increased to 30 percent.  The 
appellant filed a claim for an increased rating in June 2003 
stating that the disability was worse. In a February 2004 
rating decision, the agency of original jurisdiction (AOJ) 
proposed to reduce the rating to 0 percent.  In March 2004, 
the appellant filed a notice of disagreement.  In a June 2004 
rating decision, the AOJ reduced the evaluation for 
sarcoidosis with cutaneous involvement to 10 percent.  In 
October 2004, a statement of the case was issued as to an 
evaluation in excess of 10 percent for sarcoidosis with 
cutaneous involvement.  In January 2005, the appellant 
perfected an appeal in regard to the evaluation of 
sarcoidosis with cutaneous involvement.  In September 2005, 
the AOJ restored the 30 percent evaluation for sarcoidosis 
with cutaneous involvement based on clear and unmistakable 
error in the June 2004 rating decision.  Thus, the issue 
properly on appeal is entitlement to an increased evaluation 
for sarcoidosis with cutaneous involvement, currently rated 
as 30 percent disabling.

This case has previously come before the Board.  In December 
2007, the matters were remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The competent evidence establishes that service-connected 
sarcoidosis with cutaneous involvement is inactive/stable, 
and does not require systemic high dose corticosteroids for 
control.  There is no cor pulmonales; or cardiac involvement 
with congestive heart failure; or progressive pulmonary 
disease with fever, night sweats, and weight loss despite 
treatment.  

2.  The competent evidence establishes that the appellant's 
tension headaches are not manifested by characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  

3.  The competent evidence establishes no active eye 
pathology and no bilateral retinal holes.  Visual acuity is 
20/20, bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
sarcoidosis with cutaneous involvement have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.97, 
Diagnostic Codes 6846-6600 (2008).

2.  The criteria for a rating in excess of 0 percent for 
tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8199-8100 (2008).

3.  The criteria for a rating in excess of 0 percent for 
bilateral retinal holes have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6099-6009 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The July 
2003 and March 2008 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the Board finds that any deficiency in the VCAA 
notice was harmless error.  In this regard, the claimant was 
provided pertinent information in the March 2008 VCAA notice.  
The appellant was informed of the necessity of providing on 
his/her own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The relevant criteria were addressed in an 
October 2004 statement of the case.  There has been no 
prejudice to the appellant.  

The appellant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected sarcoidosis with cutaneous 
involvement, tension headaches, or bilateral retinal holes 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The April 2008 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  The Board notes that in addition to the 
VCAA notices, the statement and supplemental statements of 
the case furnished additional notification to the claimant 
with regard to his claims.  Thus, the Board finds even if 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide notice of assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The March 2008 letter discussed 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

General Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

When a higher rating is being requested for an already 
established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

As noted, the issues on appeal were the subject of a Board 
remand in December 2007, and the case has been returned to 
the Board for appellate review.  The Board finds that there 
has been substantial compliance with the 2007 remand.  The 
appellant was afforded VA examinations and the AOJ 
readjudicated the claims.  

I.  Sarcoidosis with Cutaneous Involvement

The appellant contends that his service-connected sarcoidosis 
with cutaneous involvement is more severe than the 30 percent 
disability evaluation assigned suggests and that a higher 
rating is warranted.  The appellant's sarcoidosis with 
cutaneous involvement is rated under Diagnostic Codes 6846-
6600.  Under Diagnostic Code 6846, a 30 percent evaluation is 
warranted for pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating requires pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent evaluation is 
warranted in cases with cor pulmonales; or cardiac 
involvement with congestive heart failure; or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.  

The Board finds that a rating in excess of 30 percent is not 
warranted under Diagnostic Code 6846.  In October 2007, the 
appellant's representative asserted that the appellant 
required high doses of corticosteroids for control of 
service-connected sarcoidosis with cutaneous involvement.  
The competent evidence, however, establishes that use of 
systemic high dose corticosteroids is not required for 
control during the relevant period.  Rather, the competent 
evidence establishes that the appellant's sarcoidosis with 
cutaneous involvement is inactive or stable and requires no 
medication.  

In that regard, the October 2005 and April 2008 VA 
examination reports note a history of sarcoidosis with 
pulmonary involvement and that it was inactive or stable.  In 
addition, while the October 2005 VA examination report notes 
a 10-pound weight loss over the previous 10 years, and a 
March 2001 record reflects complaints of night sweats, the 
March 2001 record notes that he refused to take any steroids 
secondary to weight gain and fluid retention.  In addition, 
while the October 2005 report notes medications to include 
Flunisolide, such does not establish that systemic high dose 
corticosteroids for control is required.  Rather, the April 
2008 pulmonary VA examiner noted no use of Prednisone since 
2000, and specifically stated that there were no symptoms to 
indicate any treatment was necessary.  The Board notes that 
the April 2008 VA eye examination report reflects that the 
appellant denied taking any systemic medicines.  

In addition, while a reported 16-pound weight loss was noted 
on VA mental disorders examination in August 2003, the 
examiner observed that he was well-nourished.  Regardless, 
there is no competent evidence of pulmonary involvement 
requiring systemic high dose corticosteroids, or cor 
pulmonales; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  As noted, the 
April 2008 VA examination report specifically notes no 
current active symptoms and that he was not on medication.  

In the note that follows Diagnostic Code 6846, it is 
indicated that active disease or residuals of sarcoidosis may 
also be rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.  The Board notes that during the 
pendency of the appeal, VA amended 38 C.F.R. § 4.96, special 
provisions regarding evaluation of respiratory conditions, 
effective October 6, 2006.  The Board notes that this 
amendment applies only to Diagnostic Codes 6600, 6603, 6604, 
6825-6833, and 6840-6845.  Although the Veteran is rated 
under Diagnostic Codes 6600-6846, in light of the Boards' 
finding that a rating under Diagnostic Code 6600 is not 
warranted, the changes in the regulation have no affect on 
this claim.  

Under Diagnostic Code 6600, a 60 percent disability rating is 
warranted for chronic bronchitis for forced expiratory volume 
in 1 second of (FEV-1) of 40 to 55 percent predicted, or; a 
ratio of forced expiratory volume in 1 second to forced vital 
capacity (FEV-1/FVC) of 40 to 55 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 40 to 55 percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/Kg/min (with 
cardiorespiratory limit.)  38 C.F.R. § 4.97, Diagnostic Code 
6600.  As noted in the April 2008 VA examination report, 
pulmonary functions tests were normal, as reflected in 
reports, dated in August 2003 and April 2004, the appellant's 
service-connected sarcoidosis with cutaneous involvement is 
inactive or stable, and there is no competent evidence of 
residuals.  The Board notes that in April 2004 report 
specifically notes that FEV-1, FEV-1/FVC, and DLCO were 
normal and that there had been improvement in lung capacity 
and diffusion capacity remained stable.  Therefore, 
assignment of a disability rating under Diagnostic Code 6600 
is not warranted.  

A determination as to the degree of impairment due to 
service-connected sarcoidosis with cutaneous involvement 
requires competent evidence.  The appellant is competent to 
report his symptoms, as well that he is worse.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to the degree of impairment due to 
sarcoidosis with cutaneous involvement.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent April 2008 VA medical opinion.  The examiner 
reviewed the claims file, provided a rationale for the 
opinion based on reliable principles, and the opinions are 
supported by the record.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The Board notes that the 30 
percent disability evaluation assigned contemplates loss of 
time from exacerbations, if any, due to the service-connected 
sarcoidosis with cutaneous involvement.  38 C.F.R. § 4.1 
(2008).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Tension Headaches

The AOJ has assigned a 0 percent evaluation under Diagnostic 
Codes 8199-8100.  Diagnostic Code "8199" represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. 
§ 4.27.  In this case, the tension headaches are rated as 
analogous to migraine headaches under Diagnostic Code 8100.  

The appellant essentially asserts that the 0 percent 
disability evaluation assigned does not reflect the degree of 
impairment due to his symptoms in association with his 
service-connected tension headaches.  In correspondence 
received in February 2009, the appellant's representative 
asserted that a 50 percent evaluation was warranted.  

In that regard, under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  In a March 2005 
VA Form 646, it was asserted that the appellant took time off 
from his daily routine due to severe pain associated with 
headaches.  On VA examination in April 2008, however, and 
while complaints of severe and excruciating headaches were 
noted, the examiner concluded that the appellant had not had 
any prostrating, severe headaches in the previous several 
months.  The examiner added that headache symptoms did not 
prevent the appellant from doing any daily or occupational 
activities, did not result in frequent sick leave or being 
off work, and did not cause severe economic inadaptability.  

In addition, the Board finds that the remaining criteria for 
a higher rating under Diagnostic Code 8100 have not been met 
during the relevant period.  In that regard, the Board notes 
that migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating.  Migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent rating.  
The 0 percent assigned contemplates less frequent attacks.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The April 2008 VA examiner stated that the appellant's 
headaches were not typical of migraine in nature, and while 
VA treatment records, dated in March 2001 and August 2001 
reflect complaints of headaches with no relief from 
medication and of headaches once a week in association with 
fatigue, joint pain, and insomnia, the competent evidence 
does not establish characteristic prostrating attacks 
averaging one in 2 months over the last several months to 
warrant a higher rating.  The Board notes that while a 
January 2005 record notes that tender temporal muscles 
reproduced the appellant's headache complaint, no focal or 
other significant abnormalities were identified and 
complaints of headache were noted to be unchanged during the 
previous year.  The April 2008 VA examination report notes 
that cranial nerves II-XII were intact, CT scan in 2001 was 
noted to be normal, and the diagnosis entered was tension 
headaches, by history.  

The Board notes that the appellant is service-connected for 
bilateral retinal holes and an April 2008 eye examination 
report reflects complaints of sharp pain in both eyes two 
times per week.  Regardless, the competent evidence does not 
establish characteristic prostrating attacks averaging one in 
2 months over the last several months due to the service-
connected tension headaches.  

A determination as to the degree of impairment requires 
competent evidence.  The appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to the service-connected disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

To the extent that the appellant's representative, in 
correspondence received in January 2009, asserted 
inconsistency in the April 2008 VA examination report in 
regard to the nature of the headache symptoms, the Board 
notes that notation of complaints are a factor to be 
considered in an evaluation but not determinative as to the 
degree of impairment.  A mere transcription of lay 
history/statements is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The appellant's complaints have been considered.  

In this case, the Board has accorded more probative value to 
the competent VA medical opinion as to the degree of 
impairment due to service-connected tension headaches.  The 
examiner reviewed the claims file and provided a rationale 
for the medical opinion based on reliable principles.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

III.  Bilateral Retinal Holes

The appellant's service-connected bilateral retinal holes are 
evaluated under hyphenated, "built-up" Diagnostic Codes 6099-
6009.  Using Diagnostic Code "6099," signifies the AOJ's 
application of a closely analogous Code due to the lack of a 
Code specific to the unlisted disability of the eye.  38 
C.F.R. § 4.27.  Under Diagnostic Code 6009, an unhealed 
injury of the eye, in chronic form, is to be rated from 0 to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  

In this case, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), and finds no other provision upon which to 
assign a higher rating during the relevant period.

On VA eye examination in April 2008, the examiner stated that 
the appellant had no active eye pathology in either eye, and 
thus, no active retinal disease.  While the appellant 
asserted in a March 2004 notice of disagreement that he had 
blurred vision, a July 2003 record notes that retinal holes 
in both eyes were stable with treatment and no symptoms of 
flashes or floaters were noted.  Both the October 2003 and 
April 2008 VA examiner noted that retinal holes with laser 
treatment appeared stable, and that there was no new evidence 
of retinal holes or retinal detachment, and both examination 
reports reflect visual acuity of 20/20, bilaterally.  A 
January 2005 record reflects that he denied any visual 
changes and notes no focal or other abnormalities of the 
eyes.  In addition, while complaints of spots in the eyes 
were noted on VA examination in April 2008, the appellant 
denied actual floaters or flashes, and the examiner stated 
that incipient nuclear sclerosis was not visually significant 
in either eye, noting no evidence of any ocular disease to 
account for complaints of ocular pain.  

A determination as to the degree of impairment due to 
service-connected bilateral retinal holes requires competent 
evidence.  The appellant is competent to report his symptoms 
and that he is worse.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent April 2008 VA medical opinion.  The examiner 
reviewed the claims file and provided a rationale for the 
opinion based on reliable principles and the opinion is 
supported by treatment records.  

IV.  Extraschedular Consideration

Lastly, the Board notes the competent evidence does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b) (1).  The April 2008 VA examination reports 
show sarcoidosis with cutaneous involvement is inactive, no 
prostrating attacks in association with tension headaches, 
and no bilateral retinal holes.  In addition, the reports 
note no frequent hospitalization or marked interference with 
employment, and that he is employed.  


ORDER

An evaluation in excess of 30 percent for sarcoidosis with 
cutaneous involvement is denied.  

An evaluation in excess of 0 percent for tension headaches is 
denied.  

An evaluation in excess of 0 percent for bilateral retinal 
holes is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


